Order entered July 8, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00799-CV

                     IN RE KAJIN SHAMDEEN, Relator

          Original Proceeding from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-02757-2019

                                    ORDER

      On February 2, 2021, this Court issued an order explaining that this matter

will remain abated until June 30, 2021, unless any party shows by prompt motion

that the receivership court has extended the stay. Because the parties have not

advised us that the receivership has extended the stay, we LIFT the abatement and

REINSTATE this original proceeding.

      The response, if any, to the petition for writ of mandamus shall be filed

WITHIN FOURTEEN DAYS.

                                           /s/   AMANDA L. REICHEK
                                                 JUSTICE